Title: From Alexander Hamilton to Nathaniel Appleton, 31 May 1793
From: Hamilton, Alexander
To: Appleton, Nathaniel



[Philadelphia] May 31st. 1793
Sir,

I have directed the Treasurer of the United States to furnish you with draughts for Sixty five Thousand Dollars, on the Office of Discount & Deposit of the Bank of the United States at Boston, to be applied by you towards discharging the Interest which will become due the 30th. of the ensuing month on the several species of Stocks standing on your Books.
I have further to add, that if the remittances made at any time to you on account of Interest shall prove inadequate to the Object, it will be highly expedient that you give me the earliest intelligence thereof.

I am with Consideration   Sir   Your most obedient Servant

Alexander Hamilton
Nathaniel Appleton EsquireCommissioner of Loansfor Massachusetts

